Title: To Thomas Jefferson from Samuel Martin, 15 January 1825
From: Martin, Samuel
To: Jefferson, Thomas


 Sir
Campbellstation Tennessee
15 Jany 1825
I suggest for your consideration the necessity of the state of Virginia laying off a scite for a large City near to Norfolk in which no slaves shall reside then connect the waters of Albemarl Sound with the Waters of the Mississippi leaving it near where the southern line of. Tennessee. Stretch it then you will have a counterpoise to New York without this she will swallow up everything the city I want Named after you but first get your University in motion your people wants learng let me also beg your interference about the Presidents election let that be settled down without any more Villanous plans & you can & well  know do it we Irish Americans wish to see Jackson there and we will with our lives & property warrant his good behaviour & his quitting at the end of four years for this I stand pledgedSaml MartinPlease put this where it will be preserved